DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: p. 6, l. 1, the recitation “The low-low-speed spool 22” is believed in error for - -the [[low]]-low-speed spool 22- -.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities listed below.  
Regarding claim 9, in l. 2, the recitation “to increase a surface temperature of the susceptor” is believed in error for - -to increase a surface temperature of the susceptor material- -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 12 and their dependents, the recitation “the at least one coil comprising a second material having a second epoxy composition” is unclear whether the at least one coil has a first and a second material and the second material having a second epoxy composition or whether the magnet has a first and a second material and the second material is used on the at least one coil having a second epoxy composition.
Regarding claim 7, the recitation “the first epoxy composition includes an iron filler” is unclear whether “an iron filler” is the same filler claimed in claim 1 or whether “an iron filler” is a different filler from the filler claimed in claim 1. 
Regarding claim 14, the recitation “the at least one magnet is disposed within at least one liner segment of the plurality of liner segments” is unclear whether each liner segment is disposed with one magnet, or whether only one liner segment is disposed with at least one magnet, or whether some liner segments of the plurality liner segments are disposed with at least one magnet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella (GB629764), Tung (6137390), and EBE (WO2015049993).
	
Regarding claim 1, Kinsella teaches an invention as claimed: a magnet (Kinsella, magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 4, ll. 32-35) for an anti-ice system (Kinsella, title and p. 1, ll. 9-21), comprising: a core (Kinsella, D1, Fig. 1); at least one coil (Kinsella, D, Fig. 1) wound about a perimeter of the core (Kinsella, Fig. 1) and at least one coil is embedded in a molded plastic insulating material (Kinsella, p. 2, ll. 9-18).  
	Kinsella does not teach the core comprising a first material having a first epoxy composition; and the at least one coil comprising a second material having a second epoxy composition; wherein the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
	However, Tung teaches a magnet (Tung, electro-magnetic inductor, abstract) comprising  a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first material having a first epoxy composition (Tung, col. 3, ll. 24-27); and the at least one coil (Tung, coil and magnetic resin layer, 2+3, Fig. 1) comprising a second material having a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, ll. 24-27); wherein the first epoxy composition (Tung, col. 3, ll. 24-27) and the second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, ll. 24-27) each comprise at least one of a filler or a conductivity modifier (Tung, magnetic powder, Col. 3, ll. 20-22). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella to incorporate the teaching of Tung to use an epoxy composition including a magnetic powder filler to produce the core and the insulation layer of the coil (Tung, magnetic resin layer) of an electromagnet (Tung, inductor, abstract) to provide the same or even higher value of inductance, thereby reducing electromagnetic induction interference with respect to other electronic devices, and minimizing magnetic leakages while minimizing the size of the electromagnet at the same time (Tung, col. 1, ll. 37-44). Meanwhile, the inductance of the coil can be controlled by adjusting the magnetic permeability of the magnetic-resin mixture, and/or the thickness of the magnetic-resin layer (Tung, col. 2, ll.1-5). Furthermore, MPEP 2144.07 provides that the selection of a known material (epoxy resin) based on its suitability for its intended use (in an electromagnet) was an obvious extension of prior art teachings. 
	Kinsella in view of Tung discussed so far does not teach the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF. 
	However, EBE teaches a bisphenol type epoxy resin, which including bisphenol AF (EBE, p. 3, para. 10), is preferable (EBE, p. 3, para. 11) to use in the resin composition of a magnet (EBE, title). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Tung to incorporate the teaching of EBE to use bisphenol AF type epoxy resin mixing with magnet powder to produce a magnet to obtain  excellent heat resistance and relative magnetic permeability (EBE, p. 3, para. 11). 
	
Regarding claim 2, Kinsella in view of Tung and EBE discussed so far teaches the invention as claimed and as discussed above. Kinsella in view of Tung and EBE discussed so far does not teach the first epoxy composition is a ferromagnetic epoxy composition. 
However, Tung further teaches the first epoxy composition is a ferromagnetic epoxy composition (Tung, epoxy resin and ferromagnetic magnetic powder, col. 1, ll. 63-66). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Tung and EBE to incorporate the further teaching of Tung to use an epoxy composition including a magnetic powder filler to produce the core of an electromagnet to increase inductance per unit volume (Tung, col. 1, ll. 50-51).

Regarding claim 3, Kinsella in view of Tung and EBE discussed so far teaches the invention as claimed and as discussed above. Kinsella in view of Tung and EBE discussed so far does not teach the second epoxy composition is a conductive epoxy composition. 
However, Tung further teaches the second epoxy composition is a conductive epoxy composition (Tung, epoxy resin and ferromagnetic magnetic powder, col. 1, ll. 63-66). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Tung and EBE to incorporate the further teaching of Tung to use a magnetic powder filler to the insulation layer of the coil (magnetic resin layer) of an electromagnet with the same reason discussed in claim 2 rejection above.  

Regarding claim 5, Kinsella in view of Tung and EBE discussed so far teaches the invention as claimed and as discussed above. Kinsella further teaches the perimeter (Kinsella, annotated Fig. 1) of the core (Kinsella, D1, Fig. 1) extends between a first core end (Kinsella, annotated Fig. 1) and a second core end (Kinsella, annotated Fig. 1) and the at least one coil (Kinsella, D, Fig. 1) is wound about the perimeter of the core from the first core end to the second core end (Kinsella, annotated Fig. 1).

    PNG
    media_image1.png
    579
    657
    media_image1.png
    Greyscale


Regarding claim 6, Kinsella in view of Tung and EBE discussed so far teaches the invention as claimed and as discussed above. Kinsella further teaches the magnet (Kinsella, D+D1, Fig. 1) is configured to emit a magnetic field (Kinsella, p. 1, ll. 23-29) in response to an electrical current applied to the at least one coil (Kinsella, p. 1, ll. 30-34).

Regarding claim 7, Kinsella in view of Tung and EBE discussed so far teaches the invention as claimed and as discussed above. Kinsella in view of Tung and EBE discussed so far does not teach the first epoxy composition includes an iron filler. 
However, Tung further teaches the first epoxy composition includes an iron filler (Tung, epoxy resin and iron, col. 3, ll. 20-24). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Tung and EBE to incorporate the further teaching of Tung to use an iron filler in the insulation layer of the coil (magnetic resin layer) of an electromagnet (inductor) with the same reason discussed in claim 2 rejection above.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsella (GB629764), Tung (6137390), and EBE (WO2015049993), in further view of Thompson (Four Factors Affecting Electromagnets), and Dinh (20150206646).

Regarding claim 4, Kinsella in view of Tung and EBE discussed so far teaches the invention as claimed and as discussed above. Kinsella further teaches a coil wound about the perimeter of the core (Kinsella, D, Fig. 1). 
Kinsella in view of Tung and EBE discussed so far does not teach the at least one coil includes at least a first coil and a second coil, the first coil and the second coil alternatingly wound about the perimeter of the core.
However, Thompson teaches the loop count, which is made by wrapped coil, is one main factor that affect the strength of an electromagnet; as more loops are added to the electromagnet, the stronger the magnetic field will become (Thompson, p. 2, para. 2); and the coil is made out of one continuous wire (Thompson, p. 2, para. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Tung and EBE to incorporate the teaching of Thompson to create more loops to obtain a stronger magnetic field when the coils are wound about a limited perimeter of the core (Thompson, p. 2, para. 2). 
 Kinsella in view of Tung, EBE and Thompson discussed so far teaches the invention as claimed and discussed above. Kinsella in view of Tung, EBE, and Thompson discussed so far does not teach the first coil and the second coil alternatingly wound about the perimeter of the core. 
However, Dinh teaches using a first coil (Dinh, 408, Fig. 4) and a second coil (Dinh, 406, Fig. 4) alternatingly wound about a perimeter of a core of a magnet (Dinh, core 404 Fig. 4 and p. 3, [0060] middle). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Tung, EBE, and Thompson to incorporate the teaching of Dinh to alternatingly wound the first coil and the second coil about the perimeter of the core to improving winding balance on electronic components, such as conductors and circuit elements (Dinh, p. 1, [0003]), while using multiple coils to increasing the loops on the electromagnet to increase the magnetic strength (Thompson, p. 2, para. 2).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella (GB629764), Elangovan (9469408), Tung (6137390), and EBE (WO2015049993).

Regarding claim 8, Kinsella teaches an invention as claimed: an anti-ice system (Kinsella, title and ll. 9-21), comprising: a magnet (Kinsella, magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 4, ll. 32-35) having a magnetic field (Kinsella, p. 1, ll. 23-29) encompassing at least a portion of a rotor blade (Kinsella, B1, Fig. 1), the magnet comprising: a core (Kinsella, D1, Fig. 1); at least one coil (Kinsella, D, Fig. 1) wound about a perimeter of the core (Kinsella, Fig. 1) and at least one coil is embedded in a molded plastic insulating material (Kinsella, p. 2, ll. 9-18).  
Kinsella does not teach a susceptor material, and the magnetic field encompassing at least a portion of the susceptor material; the core comprising a first material having a first epoxy composition; and the at least one coil comprising a second material having a second epoxy composition; wherein the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
	However, Elangovan teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a ferromagnetic material generating heat so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, ll. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surfaces, which include “the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft” (Elangovan, col. 3, ll. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella to incorporate the teaching of Elangovan to apply such susceptor material on the rotor blade, which is encompassed by the magnetic field, to generate heat so as to heat the rotor blade surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon the rotor blade surface because ice formation may have an adverse effect upon the performance of the aircraft, rotorcraft, wind turbine or the like (Elangovan, col. 1, ll. 25-28). 
Kinsella in view of Elangovan does not teach the core comprising a first material having a first epoxy composition; and the at least one coil comprising a second material having a second epoxy composition; wherein the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
However, Tung teaches a magnet (Tung, electro-magnetic inductor, abstract) comprising  a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first material having a first epoxy composition (Tung, col. 3, ll. 23-27); and the at least one coil (Tung, coil and magnetic resin layer, 2+3, Fig. 1) comprising a second material having a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, ll. 23-27); wherein the first epoxy composition (Tung, col. 3, ll. 23-27) and the second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, ll. 23-27) each comprise at least one of a filler or a conductivity modifier (Tung, magnetic powder, Col. 3, ll. 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Elangovan to incorporate the teaching of Tung to use an epoxy composition including a magnetic powder filler to produce the core and the insulation layer of the coil (Tung, magnetic resin layer) of an electromagnet (Tung, inductor) to provide the same or even higher value of inductance, reducing electromagnetic induction interference with respect to other electronic devices, and minimizing magnetic leakages within minimizing the size of the electromagnet (Tung, inductor) at the same time (Tung, col. 3, ll. 37-44). Meanwhile, the inductance of the coil can be controlled by adjusting the magnetic permeability of the magnetic-resin mixture, and/or the thickness of the magnetic-resin layer (Tung, col. 2, ll.1-5). Furthermore, MPEP 2144.07 provides that the selection of a known material (epoxy resin) based on its suitability for its intended use (in an electromagnet) was an obvious extension of prior art teachings.
	Kinsella in view of Elangovan and Tung discussed so far does not teach the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF. 
	However, EBE teaches a bisphenol type epoxy resin, which including bisphenol AF (EBE, p. 3, para. 10), is preferable (EBE, p. 3, para. 11) to use in the resin composition of a magnet (EBE, title). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Elangovan and Tung to incorporate the teaching of EBE to use bisphenol AF type epoxy resin to mix with magnet powder and product magnet to obtain  excellent heat resistance and relative magnetic permeability (EBE, p. 3, para. 11). 

	Regarding claim 9, Kinsella in view of Elangovan, Tung and EBE teaches the invention as claimed and as discussed above. Kinsella further teaches the magnet (Kinsella, magnetic core and electro-magnetic coil, D+D1, Fig. 1 and p. 1, ll. 32-35) is configured for inducing eddy currents in the rotor blade to increase a surface temperature of the rotor blade (Kinsella, p. 1, ll. 33-46).
	Kinsella in view of Elangovan, Tung and EBE discussed so far does not teach the surface temperature of the susceptor is increased by eddy currents. 
However, Elangovan further teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a ferromagnetic material generating heat via an eddy current so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, ll. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surfaces, which include “the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft” (Elangovan, col. 3, ll. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Elangovan, Tung and EBE to incorporate the further teaching of Elangovan to apply such susceptor material on the rotor blade to generate heat via an eddy current being created by the magnet, so as to heat the rotor blade surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon the rotor blade because ice formation may have an adverse effect upon the performance of the aircraft, rotorcraft, wind turbine or the like (Elangovan, col. 1, ll. 25-28). 
	
Regarding claim 10, Kinsella in view of Elangovan, Tung and EBE teaches the invention as claimed and as discussed above. Kinsella further teaches the rotor blades (Kinsella, B1s, Fig. 3) is configured to rotate about an axis (Kinsella, axis of rotation, p. 1, ll. 97-98) and wherein the magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 4, ll. 32-35) is stationary with respect to the axis (Kinsella, Ds+D1s, Fig. 3).
Kinsella in view of Elangovan, Tung and EBE discussed so far does not teach the susceptor material is configured to rotate about an axis. 
However, Elangovan further teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a ferromagnetic material generating heat so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, ll. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surfaces, which include “the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft” (Elangovan, col. 3, ll. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Elangovan, Tung and EBE to incorporate the further teaching of Elangovan to apply such susceptor material on the rotor blade, which is configured to rotate about an axis and wherein the magnet is stationary with respect to the axis, to generate heat, so as to heat the rotor blade surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon the rotor blade surface because ice formation may have an adverse effect upon the performance of the aircraft, rotorcraft, wind turbine or the like (Elangovan, col. 1, ll. 25-28). 

Regarding claim 11, Kinsella in view of Elangovan, Tung and EBE teaches the invention as claimed and as discussed above. Kinsella further teaches the rotor blades (Kinsella, B1s, Fig. 3) is radially disposed (Kinsella, Fig. 1) between the magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, ll. 32-35) and the axis (Kinsella, Ds+D1s, Fig. 3 and p. 1, ll. 34-39).
Kinsella in view of Elangovan, Tung and EBE discussed so far does not teach the susceptor material is radially disposed between the magnet and the axis. 
However, Elangovan further teaches a susceptor material (Elangovan, 76, Fig. 6) formed of a ferromagnetic material generating heat so as to heat the aerodynamic surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon it (Elangovan, col. 8, ll. 31-37). Elangovan also teaches an ice protection system including the susceptor material on an aerodynamic surface may apply to various aerodynamic surfaces, which include “the leading edge flap of a wing, the leading edge of a wing, the leading edge of a wind turbine light, a leading edge of an engine nacelle inlet, a leading edge of a rotorcraft blade, a leading edge of an empennage and a nose of an aircraft” (Elangovan, col. 3, ll. 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kinsella in view of Elangovan, Tung and EBE to incorporate the further teaching of Elangovan to apply such susceptor material on the rotor blade, which is radially disposed between the magnet and the axis, to generate heat via an eddy current being created by the magnet, so as to heat the rotor blade surface in order to prevent, reduce, or otherwise protect against the accumulation of ice upon the rotor blade surface because ice formation may have an adverse effect upon the performance of the aircraft, rotorcraft, wind turbine or the like (Elangovan, col. 1, ll. 25-28). 

Claims 12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muley (Ice Accretion in Aircraft Engines), Kinsella (GB629764), Tung (6137390), and EBE (WO2015049993).

Regarding claim 12, Muley teaches the invention as claimed: a fan assembly (Muley, annotated Fig. 2) for a gas turbine engine (Muley, turbofan engine, Fig. 2) comprising: a fan case annularly disposed about an axial centerline (Muley, annotated Fig. 2); a fan (Muley, fan, Fig. 2) radially disposed within the fan case (Muley, annotated Fig. 2), the fan comprising a plurality of fan blades extending radially from a shaft configured to rotate about the axial centerline (Muley, annotated Fig. 2); and potential ice accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, Fig. 2); the ice accretion in the engine will cause power loss, engine surge, stall, flameout and roll back along with blade damage (Muley, p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (Muley, p. 77, col. 2, para, 1).

    PNG
    media_image2.png
    573
    911
    media_image2.png
    Greyscale


	Muley does not teach at least one magnet mounted within the fan case radially outward of the fan and configured for inducing eddy currents in the plurality of fan blades to increase a surface temperature of the plurality of fan blades, the at least one magnet comprising: a core comprising a first material having a first epoxy composition; and at least one coil wound about a perimeter of the core, the at least one coil comprising a second material having a second epoxy composition; wherein the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
However, Kinsella teaches at least one magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, ll. 32-39) mounted within the compressor stator casting (Kinsella, A. p. 3, ll. 19-23 ) radially outward of the rotor blade (Kinsella, B1, Fig. 1) and configured for inducing eddy currents in the plurality of rotor blades (Kinsella, B1s, Fig. 3) to increase a surface temperature of the plurality of rotor blades (Kinsella, p. 1, ll. 32-49), the at least one magnet comprising: a core (Kinsella, D1, Fig. 1); at least one coil (Kinsella, D, Fig. 1) wound about a perimeter of the core (Kinsella, Fig. 1) and at least one coil is embedded in a molded plastic insulating material (Kinsella, p. 2, ll. 9-18).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley to incorporate the teaching of Kinsella to apply the same structure of mounting at least one magnet within the fan case radially outward of the fan and configuration for inducing eddy currents in the plurality of fan blades to increase a surface temperature of the plurality of fan blades to prevent any danger of icing (Kinsella, p. 2, ll. 69-71), because the concept of the anti-icing system of using rotating blades to cut a magnetic field and generate eddy current to heat a surface of the rotating blades is adaptable between the compressor and the fan assembly. Meanwhile, the anti-icing system applied on the fan assembly can provide electronic heating that is required to remove ice on the fan blade surface (Muley, p. 77, col. 2, para, 1) to prevent engine surge, stall, and blade damage caused by ice accretion (Muley, p. 75, Introduction, top part).
Muley in view of Kinsella does not teach the core of the at least one magnet comprising a first material having a first epoxy composition; and the at least one coil of the at least one magnet comprising a second material having a second epoxy composition; wherein the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF and at least one of a filler or a conductivity modifier.
	However, Tung teaches a magnet (Tung, electro-magnetic inductor, abstract) comprising  a core (Tung, magnetic core, 1, Fig. 1) and the core comprising a first material having a first epoxy composition (Tung, col. 3, ll. 23-27); and the at least one coil (Tung, coil and magnetic resin layer, 2+3, Fig. 1) comprising a second material having a second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, ll. 23-27); wherein the first epoxy composition (Tung, col. 3, ll. 23-27) and the second epoxy composition (Tung, epoxy in the magnetic resin layer, col. 3, ll. 23-27) each comprise at least one of a filler or a conductivity modifier (Tung, magnetic powder, Col. 3, ll. 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella to incorporate the teaching of Tung to use an epoxy composition including a magnetic powder filler to produce the core and the insulation layer of the coil (Tung, magnetic resin layer) of an electromagnet (Tung, inductor) to provide the same or even higher value of inductance, reducing electromagnetic induction interference with respect to other electronic devices, and minimizing magnetic leakages within minimizing the size of the electromagnet (Tung, inductor) at the same time (Tung, col. 3, ll. 37-44). Meanwhile, the inductance of the coil can be controlled by adjusting the magnetic permeability of the magnetic-resin mixture, and/or the thickness of the magnetic-resin layer (Tung, col. 2, ll.1-5). Furthermore, MPEP 2144.07 provides that the selection of a known material (epoxy resin) based on its suitability for its intended use (in an electromagnet) was an obvious extension of prior art teachings.
	Muley in view of Kinsella and Tung discussed so far does not teach the first epoxy composition and the second epoxy composition each comprise a bisphenolic resin composition comprising bisphenol AF. 
	However, EBE teaches a bisphenol type epoxy resin, which including bisphenol AF (EBE, p. 3, para. 10), is preferable (EBE, p. 3, para. 11) to use in the resin composition of a magnet (EBE, title). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella and Tung to incorporate the teaching of EBE to use bisphenol AF type epoxy resin to mix with magnet powder and product magnet to obtain  excellent heat resistance and relative magnetic permeability (EBE, p. 3, para. 11). 

	Regarding claim 16, Muley in view of Kinsella, Tung and EBE teaches the invention as claimed and as discussed so far. Muley in view of Kinsella, Tung and EBE discussed so far does not teach the at least one magnet is configured to emit a magnetic field in response to an electrical current applied to the at least one coil.
However, Kinsella further teaches at least one magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, ll. 32-39) is configured to emit a magnetic field (Kinsella, p. 1, ll. 23-29) in response to an electrical current applied to the at least one coil to heat the rotor blade (Kinsella, p. 1, ll. 30-34). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung and EBE to incorporate the further teaching of Kinsella to use at least one magnet configured to emit a magnetic field in response to an electrical current applied to the at least one coil for the same reason discussed in claim 12 above.

Regarding claim 17, Muley in view of Kinsella, Tung and EBE teaches the invention as claimed and discussed so far. 
Muley further teaches a power supply (Muley, generator, p. 77, right side, para. 2) in communication with the at least one electric heater (Muley, p. 77, right side, para. 1); a control system in communication with the power supply, wherein the controller selectively commands the electrical current supplied to the at least one electric heater to cycle de-icing electric loads (Muley, p. 77, right side, para. 1) via the power supply in response to an input received by the controller, such as determining heat to prevent icing and ensuring anti-icing adequate for the fam assembly (Muley, Fig. 3 and p. 77, right side, para. 2).
Muley in view of Kinsella, Tung and EBE discussed so far does not teach a power supply in communication with the at least one magnet; wherein the controller selectively commands the electrical current supplied to the at least one magnet via the power supply in response to an input received by the controller.
Kinsella further teaches at least one electromagnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, ll. 32-39) was used to heat rotor blades and supplied with direct current (Kinsella, p. 1, ll. 32-49). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung and EBE to incorporate the teaching of Kinsella to use at least one electromagnet as heating apparatus and provide power to it with a power supply as while as connecting a controller the power supply to cycle de-icing electric loads, wherein the controller selectively commands the electrical current supplied to the at least one electromagnet via the power supply in response to an input received by the controller, such as determining heat to prevent icing and ensuring anti-icing adequate for the same reason discussed in claim 12 above.

Regarding claim 19, Muley in view of Kinsella, Tung and EBE teaches the invention as claimed and discussed so far. 
Muley further teaches the invention as claimed: a fan assembly (Muley, annotated Fig. 2) for a gas turbine engine (Muley, turbofan engine, Fig. 2) comprising: a fan case annularly disposed about an axial centerline (Muley, annotated Fig. 2); a fan (Muley, fan, Fig. 2) radially disposed within the fan case (Muley, annotated Fig. 2), the fan comprising a plurality of fan blades extending radially from a shaft configured to rotate about the axial centerline (Muley, annotated Fig. 2); and potential ices accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, annotated Fig. 2); the ice accretion in the engine will causes power loss, engine surge, stall, flameout and roll back along with blade damage (Muley, p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (Muley, p. 77, col. 2, para, 1). 
Muley in view of Kinsella, Tung and EBE discussed so far does not teach the at least one magnet includes at least a first magnet and a second magnet, and the first magnet and the second magnet are circumferentially spaced from one another within the fan case.
Kinsella further teaches at least one magnet includes at least a first magnet and a second magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, ll. 32-39), and the first magnet and the second magnet are circumferentially spaced from one another (Kinsella, Ds and D1s, Fig. 3) within the rotator blades (Kinsella, B1s, Fig. 3) to heat the rotor blades (Kinsella, p. 1, ll. 32-49). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung and EBE to incorporate the teaching of Kinsella to apply the same structure of mounting at least a first magnet and a second magnet circumferentially spaced from one another within the fan case and configured to heat the fan blades to prevent any danger of icing (Kinsella, p. 2, ll. 69-71) because concept of the anti-icing system of using rotating blades to cut a magnetic field and generate eddy current to heat the rotating blades is adaptable between the compressor and the fan assembly and the anti-icing system applied to the fan assembly can provide electronic heating that is required to remove ice on the fan blade surface (Muley, p. 77, col. 2, para, 1) to prevent engine surge, stall, and blade damage caused by ice accretion (Muley, p. 75, Introduction, top part).

Regarding claim 20, Muley in view of Kinsella, Tung and EBE teaches the invention as claimed and discussed so far. Muley in view of Kinsella, Tung and EBE discussed so far does not teach the first epoxy composition is a ferromagnetic epoxy composition and wherein the second epoxy composition is a conductive epoxy composition. 
However, Tung further teaches the first epoxy composition is a ferromagnetic epoxy composition (Tung, epoxy resin and ferromagnetic magnetic powder, col. 1, ll. 63-66) and the second epoxy composition is a conductive epoxy composition (Tung, epoxy resin and ferromagnetic magnetic powder, col. 1, ll. 63-66).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung and EBE to incorporate the further teaching of Tung to use an epoxy composition including a magnetic powder filler to produce the core and the insulation layer of the coil (magnetic resin layer) of an electromagnet (inductor) to increase inductance per unit volume (Tung, col. 1, ll. 50-51). Furthermore, MPEP 2144.07 provides that the selection of a known material (epoxy resin) based on its suitability for its intended use (in an electromagnet) was an obvious extension of prior art teachings.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muley (Ice Accretion in Aircraft Engines), Kinsella (GB629764), Tung (6137390), and EBE (WO2015049993), in further view of Engebretsen (20160069214). 

Regarding claim 13, Muley in view of Kinsella, Tung and EBE teaches the invention as claimed and as discussed so far. Muley in view of Kinsella, Tung and EBE discussed so far does not teach the fan case includes a plurality of liner segments mounted to an interior surface of the fan case and disposed radially outward of the fan.
However, Engebretsen teaches a fan case (Engebretsen, 10, Fig. 1) includes a plurality of liner segments (Engebretsen, a plurality of circumferentially-extending liner segments, 15, Fig. 1 and p. 3, [0040] top right side) mounted to an interior surface (Engebretsen, 28, Fig. 1) of the fan case (Engebretsen, 10, Fig. 1) and disposed radially outward of the fan blade (Engebretsen, 114, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung and EBE to incorporate the teaching of Engebretsen to use a plurality of liner segments mounted to an interior surface of the fan case and disposed radially outward of the fan to guides the air pushed by the fan blades to provide a protective band that blocks fan blades from being thrown out of the fan assembly in case of a blade-off event in which a fan blade is released from the fan rotor (Engebretsen, p. 1, [0003]). Meanwhile, each liner segment is independently removable so that it can be replaced without replacing one or more of the additional liner segments (Engebretsen, p. 4, [0055] top). 

Regarding claim 14, Muley in view of Kinsella, Tung, EBE and Engebretsen teaches the invention as claimed and as discussed so far. 
Muley teaches the invention as claimed: a fan assembly (Muley, annotated Fig. 2) for a gas turbine engine (Muley, turbofan engine, Fig. 2) comprising: a fan case annularly disposed about an axial centerline (Muley, annotated Fig. 2); a fan (Muley, fan, Fig. 2) radially disposed within the fan case (Muley, annotated Fig. 2), the fan comprising a plurality of fan blades extending radially from a shaft configured to rotate about the axial centerline (Muley, annotated Fig. 2); and potential ices accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, annotated Fig. 2); the ice accretion in the engine will causes power loss, engine surge, stall, flameout and roll back along with blade damage (Muley, p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (Muley, p. 77, col. 2, para, 1).
Muley in view of Kinsella, Tung, EBE and Engebretsen does not teach the at least one magnet is disposed within at least one liner segment of the plurality of liner segments.
Kinsella further teaches at least one magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, ll. 32-39) mounted within the compressor stator casting (Kinsella, A. p. 3, ll. 19-23 ) around the periphery of a set of rotating blades (Kinsella, B1s, Fig. 1) to heat the rotor blades (Kinsella, p. 1, ll. 32-49). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung, EBE, and Engebretsen to incorporate the teaching of Kinsella to apply the same structure of mounting at least one magnet within the fan case radially outward of the fan heat the fan blades to prevent any danger of icing (Kinsella, p. 2, ll. 69-71) because concept of the anti-icing system of using rotating blades to cut a magnetic field and generate eddy current to heat the rotating blades is adaptable between the compressor and the fan assembly. Meanwhile, the anti-icing system applied to the fan assembly can provide electronic heating that is required to remove ice on the fan blade surface (Muley, p. 77, col. 2, para, 1) to prevent engine surge, stall, and blade damage caused by ice accretion (Muley, p. 75, Introduction, top part).
Muley in view of Kinsella, Tung, EBE and Engebretsen as discussed so far, does not teach the at least one magnet is disposed within at least one liner segment of the plurality of liner segments.
However, Engebretsen teaches a fan case (Engebretsen, 10, Fig. 1) includes a plurality of liner segments (Engebretsen, a plurality of circumferentially-extending liner segments, 15, Fig. 1 and p. 3, [0040] top right side) mounted to an interior surface (Engebretsen, 28, Fig. 1) of the fan case (Engebretsen, 10, Fig. 1) and disposed radially outward of the fan blade (Engebretsen, 114, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung, EBE, Engebretsen to incorporate the teaching of Engebretsen to use a plurality of liner segments mounted to an interior surface of the fan case and disposed radially outward of the fan as while as dispose the at least one magnet within at least one liner segment of the plurality of liner segments because each liner segment is independently removable so that it can be replaced without replacing one or more of the additional liner segments (Engebretsen, p. 4, [0055] top), thereby the at least one magnet is disposed within at least one liner segment of the plurality of liner segments.

Regarding claim 15, Muley in view of Kinsella, Tung, EBE, and Engebretsen teaches the invention as claimed and as discussed so far. Muley in view of Kinsella, Tung, EBE, and Engebretsen discussed so far does not teach the plurality of liner segments is mounted to the interior surface of the fan case about a circumference of the interior surface. 
However, Engebretsen further teaches a fan case (Engebretsen, 10, Fig. 1) includes a plurality of liner segments (Engebretsen, a plurality of circumferentially-extending liner segments, 15, Fig. 1 and p. 3, [0040] top right side) is mounted to an interior surface (Engebretsen, 28, Fig. 1) of the fan case (Engebretsen, 10, Fig. 1) about a circumference of the fan blade (Engebretsen, 114, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung, EBE, and Engebretsen to incorporate the further teaching of Engebretsen to use a plurality of liner segments mounted to an interior surface of the fan case and disposed radially outward of the fan to guides the air pushed by the fan blades to provide a protective band that blocks fan blades from being thrown out of the fan assembly in case of a blade-off event in which a fan blade is released from the fan rotor (Engebretsen, p. 1, [0003]). Meanwhile, each liner segment is independently removable so that it can be replaced without replacing one or more of the additional liner segments (Engebretsen, p. 1, [0055] top). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Muley (Ice Accretion in Aircraft Engines), Kinsella (GB629764), Tung (6137390), and EBE (WO2015049993), in further view of Le Hong (8225593).

Regarding claim 18, Muley in view of Kinsella, Tung and EBE teaches the invention as claimed and discussed so far. 
Muley further teaches the invention as claimed: a fan assembly (Muley, annotated Fig. 2) for a gas turbine engine (Muley, turbofan engine, Fig. 2) comprising: a fan case annularly disposed about an axial centerline (Muley, annotated Fig. 2); a fan (Muley, fan, Fig. 2) radially disposed within the fan case (Muley, annotated Fig. 2), the fan comprising a plurality of fan blades extending radially from a shaft configured to rotate about the axial centerline (Muley, annotated Fig. 2); and potential ices accretion sites in a typical turbofan engine including inlet, spinner, and fan of the fan assemble along with the first stage of the core, which is the low pressure compressor area (Muley, annotated Fig. 2); the ice accretion in the engine will causes power loss, engine surge, stall, flameout and roll back along with blade damage (Muley, p. 75, Introduction, top part) and the ice accretion on the air intake cowling, propeller blades and spinner are required to be removed by electric heating (Muley, p. 77, col. 2, para, 1). 
Muley in view of Kinsella, Tung and EBE discussed so far does not teach the at least one magnet includes at least a first magnet and a second magnet, and the first magnet and the second magnet are axially spaced from one another within the fan case.
Le Hong teaches a twin fan turbomachine with two fan impellers, which are an upstream one (Le Hong, 10, Fig. 2) and a downstream one (Le Hong, 12, Fig, 2), spaced axially apart (Le Hong, col. 1, ll. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung and EBE to incorporate the teaching of Le Hong to use two fan impellers instead one fan impellers for the turbomachine because twin fan design has the advantage of reducing the unwanted noise emitted by the engine by halving the rotational speed of each of the two fans by comparison with a single-fan engine and also allows turbomachine efficiency to be improved (Le Hong, col. 1, ll. 33-37).
Muley in view of Kinsella, Tung, EBE, and Le Hong does not teach the at least one magnet includes at least a first magnet and a second magnet, and the first magnet and the second magnet are axially spaced from one another within the fan case.
Kinsella further teaches at least one magnet (Kinsella, magnetic cores and electro-magnetic coils, Ds+D1s, Fig. 3 and p. 1, ll. 32-39) mounted within the compressor stator casting (Kinsella, A. p. 3, ll. 19-23 ) around the periphery of a set of rotating blades (Kinsella, B1s, Fig. 1) to heat the rotor blades (Kinsella, p. 1, ll. 32-49); wherein the at least one magnet includes at least a first magnet (for an upstream compressor stage, Kinsella, annotated, Fig. 1) and a second magnet (for a downstream compressor stage, Kinsella, annotated Fig. 1), and the first magnet and the second magnet are axially spaced from one another within the stator casing (Kinsella, annotated Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Muley in view of Kinsella, Tung, EBE and Le Hong to incorporate the further teaching of Kinsella to apply the same structure of mounting a first magnet and a second magnet within the fan case and configuring the first magnet to heat the upstream fan blades and the second magnet to heat the downstream fan blades to prevent any danger of icing (Kinsella, p. 2, ll. 69-71), wherein the first magnet and the second magnet are axially spaced from one another, because the concept of the anti-icing system of using rotating blades to cut a magnetic field and generate eddy current to heat rotating blades is adaptable between the compressor and the fan assembly and the anti-icing system applied to the fan assembly can provide electronic heating that is required to remove ice on the fan blade surface (Muley, p. 77, col. 2, para, 1) to prevent engine surge, stall, and blade damage caused by ice accretion (Muley, p. 75, Introduction, top part).

    PNG
    media_image3.png
    762
    883
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741               
                                                                                                                                                                                         /STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741